Actions to recover from defendants then statutory liability as stockholders of an insolvent Iowa bank. Order denying defendants’ motions to dismiss the amended complaint on the ground that the court had no jurisdiction of the subject-matter and for insufficiency unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendants to answer within thirty days after service of order with notice of entry, upon payment of said costs. No opinion. Present — Martin, P. J., Townley, Glennon and Untermyer, JJ.